ORDER
The Disciplinary Review Board on December 6, 1995, having filed with the Court its decision concluding that a letter of admonition should be issued to EDWARD M. FARYNYK of *303JERSEY CITY, who was admitted to the bar of this State in 1972, for violation of RPC 1.15(a) (failure to safeguard client property), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.